In an action to recover upon a loan, the appeal is from so much of an order of the Supreme Court, Nassau County, dated October 3, 1974, as, in awarding partial summary judgment, limited the amount of the award. Order affirmed insofar as appealed from, without costs. The nature of the financial transactions involved was not established with sufficient certainty to sustain summary judgment as to the balance of the claim. Gulotta, P. J., Rabin, Martuscello and Latham, JJ., concur; Shapiro, J., dissents and votes to reverse the order insofar as it is appealed from and to grant summary judgment to plaintiff with the following memorandum: I believe that summary judgment should have been granted as to the balance of the claim. The corporation’s own books establish the debt and it was carried forward in the books after the plaintiff was out and the individual defendants were in. These entries were not contradicted in any way.